                   EXHIBIT 5




Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 1 of 29
         REPORT OF THE ATTORNEY GENERAL

    ON THE ACTIVITIES OF ACORN IN CALIFORNIA



                        APRIL 1, 2010





             CALIFORNIA DEPARTMENT OF JUSTICE

              OFFICE OF THE ATTORNEY GENERAL





Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 2 of 29
                                                    TABLE OF CONTENTS


                                                                                                                                        Page


Origin and Scope of the Attorney General’s Investigation............................................................ 1

Summary of Investigative Findings and Conclusions ................................................................... 2

A Brief History of ACORN ........................................................................................................... 3

Publication of the O’Keefe and Giles Recordings and its Aftermath............................................ 5

The Covert Recordings Made By O’Keefe and Giles at ACORN’s Offices ................................. 8

Disposal of Documents at the San Diego ACORN Office .......................................................... 18

Allegations of ACORN Voter Registration Fraud....................................................................... 19

ACORN Compliance and Governance and California Funds ..................................................... 21

                      A.	        ACORN Was Delinquent in its Corporate Filings and Tax

                                 Reporting.................................................................................................. 21

                      B.	        ACORN Failed to Properly Account for Charitable Assets .................... 22

                      C.         Diversion of Charitable Funds for Prohibited Purposes .......................... 22

Conclusion ................................................................................................................................... 23





                                                                       -i-

            Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 3 of 29
O RIGIN AND SCOPE OF THE ATTORNEY G ENERAL ’S I NVESTIGATION

From 1970 until 2009, the Association of Community Organizations for Reform Now (ACORN)
operated as a collection of community organizations in the United States. ACORN’s primary
mission was to advocate for low- and moderate-income families by working on neighborhood
safety, voter registration, affordable housing, and other social issues. ACORN’s priorities have
included better housing and wages for the poor, more community development investment from
banks and governments, better public schools, and other social justice issues. ACORN pursued
these goals through demonstration, negotiation, lobbying, and voter participation. ACORN
through its Project Vote campaign participated in voter registration drives and collected
approximately 450,000 new voter registrations nationwide for the 2008 election. Over the years,
ACORN branched into providing services for its members and community residents, including
housing and mortgage advice, and tax preparation.

Between July 24 and August 14, 2009, James O’Keefe III, a political filmmaker, and Hannah
Giles, a Florida college student, secretly recorded audio and video at various ACORN offices
across the country while posing as a law student and a prostitute, respectively. The recordings
were edited by O’Keefe and released on the internet between September 10 and September 17,
2009. The edited footage showed ACORN employees engaging in conversations with the couple
regarding prostitution, human trafficking in underage girls, and reporting false information on
tax returns and loan applications. The recordings engendered widespread media attention and
touched off a rash of government reactions and investigations.

On September 16, 2009, Governor Schwarzenegger wrote to Attorney General Brown and
requested that he investigate ACORN’s activities in California. On September 25, 2009, this
Office informed the Governor that it had opened an investigation into ACORN’s activities in
California, as well as the circumstances surrounding the covert recordings.

As the investigation into the videos began, additional concerns about ACORN surfaced. The
Attorney General expanded his investigation to include the following issues and allegations
related to ACORN and its affiliates:

•	     criminality under California law for the conduct portrayed in the Los Angeles, San Diego
       and San Bernardino videos
•	     disposal of documents containing personal data at the ACORN San Diego office,
•	     violations of the California Political Reform Act arising from voter registration drives
       ACORN conducted on behalf of the California Teachers Association,
•	     complaints that ACORN workers in California engaged in voter registration fraud,
•	     accounting and use of charitable donations collected for California purposes,
•	     proper reporting of State grant funds received by ACORN,
•	     compliance with State reporting requirements for charitable entities and corporations, and
•	     payment and reporting of State taxes by ACORN.

This investigation has involved attorneys from all three legal divisions – Criminal Law, Public
Rights, and Civil Law – as well as Special Agents from the Department’s Bureau of
Investigation and Intelligence. We obtained records, police reports and information from various

                                               1


        Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 4 of 29
California state departments and offices, as well as local prosecution and law enforcement
agencies. We reviewed the unedited recordings made by O’Keefe and Giles. We contacted and
exchanged information with prosecutors and investigators in the Louisiana Attorney General’s
Office, the Brooklyn District Attorney’s Office and the United States Attorney’s Office for the
District of Columbia. We spoke with the Attorney General’s offices of several other states on a
confidential basis. We reviewed and consulted numerous published reports and news articles
concerning ACORN and its operations. We spoke with ACORN executives and members in
California and with New York counsel for ACORN. Additional sources of information and
investigative activities are more fully described in the relevant portions of this report.

Since we began this investigation, ACORN’s California chapter broke away from the national
organization and formed a new entity called the Alliance of Californians for Community
Empowerment (ACCE). ACORN’s general counsel advised us that the national ACORN
umbrella entity will no longer operate in California. ACORN publicly announced that it is
closing its operations throughout the country on April 1, 2010. At least one ACORN affiliate,
Acorn Housing, continues to operate in California, though under a different name.

SUMMARY OF I NVESTIGATIVE F INDINGS AND C ONCLUSIONS

   •	 ACORN consisted of a tangle of separate affiliate organizations whose activities and
      management were confusingly entertwined. ACORN in California was disorganized and
      very poorly managed. It failed to recruit, train and monitor its employees to ensure
      compliance with California law.

   •	 The recordings establish ACORN employees across the country were willing to discuss
      with O’Keefe and Giles their plan to conduct a prostitution business, and a few even
      made suggestions for disguising profits and avoiding detection by law enforcement
      agencies. The most offensive conversations occurred outside California.

   •	 Although highly inappropriate, the evidence does not show that the ACORN employees
      in California violated state criminal laws in connection with their conversations with
      O’Keefe and Giles.

   •	 O’Keefe and Giles received immunity from prosecution in exchange for providing the
      full, unedited videotapes. As a result, we did not determine if they violated California’s
      Invasion of Privacy Act when they recorded the ACORN employees. If the
      circumstances meet the requirements of the Act, the ACORN employees may be able to
      bring a private suit against O’Keefe and Giles for recording a confidential conversation
      without consent.

   •	 The San Diego ACORN office most likely violated state civil laws designed to protect
      personal information, when it disposed of documents with confidential information about
      its employees, members, and individuals in the community it served. These violations
      may result in private litigation by the victims if they were injured by the disclosures.




                                                2


        Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 5 of 29
   •	 The California Secretary of State discovered four instances of possible voter registration
      fraud in San Diego in connection with the 2008 election. These cases have been
      examined by the Secretary of State’s Office and referred to the local district attorney.
      The district attorney’s office investigated and has filed no criminal charges. We found no
      allegations or evidence of actual fraudulent votes being cast.

   •	 At the inception of our investigation, ACORN and 18 affiliates were delinquent in
      registering or filing reports with the Attorney General’s Registry of Charitable Trusts. In
      response to notices from the Registry, all 19 of those entities have now either cured the
      delinquencies or forfeited their corporate status in California.

   •	 ACORN solicited contributions for charitable purposes for victims of Southern California
      wildfires. ACORN did not properly account for these charitable funds and was unable to
      tell us if it raised any restricted funds or how the funds were used. We determined that
      ACORN spent more than it likely raised for the fire victims and therefore further action
      into this issue is not a wise use of the State’s resources.

   •	 ACORN did not file its 2007 tax form with the Franchise Tax Board. The Board will
      take appropriate action.

   •	 Although ACORN’s successor organization in California, ACCE, emphasizes that it is no
      longer part of ACORN, it is run by the same people, raising concerns about its ability to
      cure the defects in the organization. ACCE is organized as a California nonprofit public
      benefit corporation. As a result, its operations will be subject to more oversight by this
      Office and we will scrutinize its future activities.

   •	 ACORN failed to implement internal controls and procedures sufficient to account for
      and protect charitable assets held in California as required by California law. This lack of
      appropriate infrastructure raises concerns about ACORN’s use of its charitable funds and
      grants. However, we found no complaints from any California agency or private
      foundation that ACORN had misused funds granted and supervised by the agency or
      foundation. The Lousiana Attorney General and the IRS are investigating ACORN’s
      finances and use of charitable and grant funds. We will continue to closely monitor those
      investigations for evidence of illegal activity in California

A BRIEF H ISTORY OF ACORN

ACORN was founded in 1970 by Wade Rathke, Gary Delgado, and George Wiley in Little
Rock, Arkansas. ACORN’s first campaign was to help welfare recipients obtain basic
assistance, which began a movement that grew to become the Arkansas Community
Organizations for Reform Now, the beginnings of ACORN. By 1984, ACORN had expanded
into twenty-seven states. When the video scandal erupted, ACORN had over 400,000 members
and more than 1,200 neighborhood chapters in over 100 cities across the United States. It
maintained 70 offices nationwide and had over 1,300 employees in 2008. In California, ACORN
maintained 13 offices and had approximately 40,000 members.


                                               3


       Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 6 of 29
At its peak, ACORN comprised a complex web of legally distinct entities that were all controlled
by ACORN’s management team. Nationwide, Rathke and ACORN management set up 160
entities, though it is not clear how many are active today. Several affiliates seem to have been
established for specific programs or purposes, the largest of which may be ACORN Housing
Corporation, an entity that provided services and advocacy related to housing issues. All or most
ACORN entities were established as nonprofits, though not all have tax exempt status under
sections 501(c)(3) or 501(c)(4) of the Internal Revenue Code1. None of these entities was
organized in California. At the outset of this investigation, there were more than twenty different
ACORN-related entities which had at one time or another operated in California.

Prior to the videos, ACORN had an annual national budget of approximately $25 million, with
approximately 10% of those funds coming from federal sources, a smaller share from state
sources, and the rest coming from supporters (including foundations) and members. The
California chapter stated its annual budget was $3.5 million. Acorn Housing has a separate
budget, which was $11 million nationally in 2008.

On July 9, 2008, the New York Times reported that Dale Rathke, the brother of ACORN's
founder Wade Rathke, embezzled close to $1 million from ACORN in 1999-2000. ACORN
executives handled it quietly and internally, and did not inform most board members or law
enforcement. Instead, they signed an enforceable restitution agreement with the Rathke family
to repay the money that was embezzled. Meanwhile, Dale Rathke continued to work at ACORN,
and Wade Rathke continued to run it until 2008, when the embezzlement became public.
Thereafter, Dale left ACORN and Wade stepped down as ACORN’s chief organizer.2

In September 2008, following revelations of Dale Rathke’s embezzlement, two members of
ACORN’s national board of directors filed a lawsuit seeking to obtain financial documents and
to force the organization to sever all ties with Wade Rathke. ACORN’s executive committee
voted unanimously to remove the two directors “because their actions – such as releasing a
confidential legal memo to the press – were damaging the organization.” The following year,
Wade Rathke left ACORN, and signed an agreement under which he retained “control” of
twenty-two ACORN affiliates.

Operating funds and all expenses for the various ACORN entities were centralized and funneled
through a Louisiana based entity called Citizens Consulting, Inc. (CCI). CCI, which had no
offices in California, provides accounting and payroll services to the ACORN entities and other
non-profits in New Orleans. CCI was controlled by Dale Rathke until he left in 2008. After the
Rathkes left, ACORN began a process of reorganization. CCI likewise reorganized to be more
independent and instituted fiscal controls to protect against embezzlement.
Over the years, businesses, conservatives, and Republican groups have criticized ACORN’s
efforts to pursue agendas for the poor, such as anti-predatory lending regulations, and to register

1
    See page 26 for a discussion of tax exempt status.
2
  In October 2009, the Louisiana Attorney General issued a subpoena stating that ACORN’s board of directors
found that a larger amount – $5 million – had been embezzled from the organization. Bertha Lewis, ACORN's
CEO, has denied the allegation. On November 6, Louisiana Attorney General investigators served a search warrant
at the ACORN headquarters in New Orleans. That investigation is ongoing.

                                                         4


            Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 7 of 29
low-income and minority voters who are more likely to vote Democratic. Beginning in the 2006
lead up to the Presidential election, Republican supporters accused ACORN of being involved in
political and economic wrongdoing, particularly voter registration fraud and the promotion of
loans to low-income home buyers, including high risk, subprime mortgages. In the 2008
presidential election, ACORN’s political arm endorsed Barack Obama who, along with several
other attorneys, had served as local counsel for ACORN in a 1995 voting rights lawsuit. The
U.S. Justice Department and the League of Women Voters sided with ACORN in the lawsuit.

In early 2009, a few GOP officials and conservative commentators charged that the Democratic
Congress intended to funnel billions in economic stimulus funds to ACORN. In July 2009,
Representative Darrell Issa, ranking minority Republican member on the House Oversight and
Government Reform Committee, released a report entitled “Is ACORN Intentionally Structured
as a Criminal Enterprise?” which catalogued allegations made against ACORN during the
campaign and in the years before. Representative Issa’s report claimed that ACORN was
engaged in criminal money laundering to manipulate the American electorate. Representative
Issa claimed that ACORN received $53 million in federal funds in fifteen years.

Over the past several years, several states investigated ACORN contractors or employees for
submitting fraudulent voter registration forms.3 To date, formal charges against ACORN
canvassers for voter registration violations have been brought in Washington, Las Vegas,
Pittsburgh and Wisconsin. In addition, in August 2009, law enforcement in Miami arrested
several ACORN canvassers for voter registration fraud based on a tip from ACORN itself.4
News media reported investigations into voter registration fraud in Colorado, Connecticut,
Indiana, Michigan, Missouri, and North Carolina. The allegations of voter registration fraud led
to an FBI investigation, which was initiated a year ago, the status of which has not been made
public.

In the last few years, the IRS, Louisiana and other states filed substantial tax liens against
ACORN entities for underpayment taxes, primarily employee withholding.

P UBLICATION OF T HE O’K EEFE AND G ILES R ECORDINGS AND ITS AFTERMATH

On September 10, 2009, conservative commentator and publisher Andrew Breitbart launched a
website called BigGovernment.com. The website premiered with a piece featuring covert video
recordings made by 25 year old James O’Keefe and 20 year old Hannah Giles. O’Keefe had
received some notoriety a few years earlier by posing as a racist donor to a Planned Parenthood
office who supported abortions for African Americans. Those recordings led to Planned
Parenthood grants and employees being terminated or suspended.

The September 10 posting documented a July 24, 2009 visit to the ACORN office in Baltimore,
Maryland, with O’Keefe pretending to be a law student with political ambitions and Giles a
prostitute. The couple claimed to be seeking tax and housing advice, mentioned using underage
girls from Central America as prostitutes, and asked how to obtain legal documentation and

3
    http://www.nytimes.com/2008/10/24/us/politics/24acorn.html
4
    http://www.miamiherald.com/460/story/1225950.html

                                                        5


            Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 8 of 29
voting privileges for them. The video shows two ACORN employees giving advice on filing tax
returns to disguise profits from the illegal trade and avoiding law enforcement scrutiny. Within
24 hours of the story’s release, ACORN terminated the two employees. The day the piece was
released, Fox News devoted extensive coverage to the story, including exclusive in-depth
interviews with O’Keefe and Giles.

On the same day that the Baltimore video premiered, O’Keefe posted a statement on the Big
Government website entitled “Chaos for Glory: My Time with ACORN,” in which he says that
he targeted ACORN because it controls elections and receives massive government funds:

                ACORN has ascended. They elect our politicians and receive billions in
                tax money. Their world is a revolutionary, socialistic, atheistic world,
                where all means are justifiable. And they create chaos, again, for it’s [sic]
                own sake. It is time for us to be studying and applying their tactics, many
                of which are ideologically neutral. It is time, as Hannah said as we walked
                out of the ACORN facility, for conservative activists to “create chaos for
                glory.”5

Between September 10 and September 17, 2009, four more stories were posted on
BigGovernment.com based on covert recordings made by O’Keefe and Giles at ACORN offices
in Washington D.C., Brooklyn, New York, San Bernardino, and San Diego. Each piece was
edited and narrated by O’Keefe and said to display criminal conduct by ACORN employees.

The media interest in the recordings intensified and government reaction was swift. On
September 11, 2009, the Census Bureau terminated its relationship with ACORN.6 ACORN had
been one of approximately 30,000 groups signed on to assist with the 2010 Census.7 On
September 14, 2009, the Senate voted to exclude ACORN from federal funds. The House of
Representatives followed suit on September 17, and again in another budget extension vote on
September 25. A federal court later ruled that the funding cut off was unconstitutional.8

On September 20, 2009, President Obama said during an interview that the video content was
“certainly inappropriate and deserves to be investigated.” On September 23, the IRS removed
ACORN from a volunteer tax program which offered free tax advice to low and moderate
income tax filers.9 The IRS also announced a probe into ACORN’s tax-exempt status.10 The
IRS has not released publicly the results of its investigation.


5
    http://biggovernment.com/2009/09/10/chaos-for-glory/#more-274
6
    http://www.nytimes.com/2009/09/12/us/politics/12acorn.html?_r=1&scp=14&sq=acorn&st=cse
7
    http://www.factcheck.org/2009/06/acorn-and-the-census/
8
 Preliminary injunction issued on December 11, 2009. ACORN v. United States (E.D.N.Y. 2009) 662 F.Supp.2d
285, 299. The injunction was made permanent on March 10, 2010.
9
    http://www.salon.com/wires/ap/2009/09/23/D9AT9CEO0_us_acorn_irs/
10
     ACORN, the parent company, does not have tax-exempt status, though a few of its affiliated entities do.

                                                           6


            Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 9 of 29
On September 14, 2009, the New York City Council suspended all ACORN grants while the
Brooklyn district attorney conducted an investigation. The New York Attorney General
announced an investigation into ACORN’s use of state grant funds on September 16. Both the
Louisiana Attorney General and the United States Attorney’s Office in Washington, D.C. opened
investigations during this time. The Inspectors General of the United States Departments of
Justice, Housing & Urban Development, and Treasury also have opened internal inquiries into
ACORN and its relationship with those departments. On December 17, the Government
Accounting Office announced that it will investigate ACORN’s use of federal funds.

On December 7, 2009, former Massachusetts Attorney General Scott Harshbarger of the
Proskauer law firm, released his report, commissioned by ACORN. The report found ACORN
suffered from poor management and inadequate internal training, employee supervision and
lacked appropriate standards of governance and accountability. Harshbarger concluded,
however, that no ACORN employee committed any crime in connection with the videos.

The House Judiciary Committee commissioned a review by the non-partisan Congressional
Research Service (CRS). On December 23, the CRS issued its report finding no publicly reported
violations of any laws by ACORN in connection with the videos. The report also found that
O’Keefe and Giles may have violated state laws in California and Maryland prohibiting covert
recordings.

Because of the negative publicity, ACORN lost most of its funding from private foundations.
On January 13, 2010, Amy Schur, the head of ACORN in California announced that the
California chapter had broken away from ACORN and formed a new entity called the Alliance
of Californians for Community Empowerment (ACCE). Ms. Schur stated that ACCE had “no
legal, financial or structural ties to ACORN.”11 The L.A. Times reported that Ms. Schur said
ACCE would be staffed by many of the same employees,12 have the same members and be
funded by most of the same donors as ACORN. Ms. Schur advised us that ACORN had ceased
operating in California. When we asked for information regarding ACORN, Ms. Schur, who
was the head organizer of ACORN California for eleven years, provided little information about
ACORN’s activities in California, and what information she did provide she sometimes
contradicted in later discussions or in interviews with the press. Once she formed ACCE, Ms.
Schur asserted that she should not be involved in our investigation as ACCE was a new and
separate organization and no longer associated with ACORN.

Counsel for ACORN advised us that chapters in nineteen other states have or are incorporating
as separate entities and that ACORN is winding down its operations across the country with the
possible intent to dissolve. ACORN publicly announced that it will cease all operations on April
1, 2010. Acorn Housing continues to operate in California, but changed its name to Affordable
Housing Centers of America.

We had difficulty obtaining information from ACORN regarding its operations and finances.
ACORN counsel and management were not responsive or cooperative and gathering information

11
     “Statement from Amy Schur Executive Director” January 13, 2010. PR Newswire.com.
12
     “California ACORN Breaking Off into New Group” L.A. Times, January 13, 2010.

                                                       7


           Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 10 of 29
was made much more difficult as ACORN reduced its operations. We ultimately obtained
documents from the Louisiana Attorney General’s Office produced by the ACORN accounting
entity, CCI.

On January 25, 2010, James O’Keefe was arrested by the FBI and charged with entering a
federal building with the intent to commit a felony. The arresting affidavit alleged that O’Keefe
and three other men plotted to wiretap the phones of U.S. Senator Mary Landrieu’s office in New
Orleans, Louisiana. O’Keefe issued a statement claiming his intent was to investigate whether
Senator Landrieu’s phones were broken. Senator Landrieu, a Democrat, supported the federal
healthcare reform bill and opponents of the bill complained that their calls to her office were met
with busy signals. In an interview, the Senator had apologized and stated that the volume of
calls had overloaded her staff and voice mail. An attorney for one of the other men said the men
did not intend to interfere with her phones, but rather intended to make a film embarrassing the
Senator because of her support for the healthcare bill. On March 28, 2010, the US Attorney
announced reduced charges against the four men. The press reported that the attorney for one of
O’Keefe’s co-defendants said they reached a deal to plead guilty to a misdemeanor.

On February 18, 2010, Rep. Issa released a second report, “Follow the Money: ACORN, SEIU
and their Political Allies.” That report claims that many of ACORN’s social campaigns
constitute crimes, such as ACORN demonstrating against banks to pressure the banks to change
their lending and foreclosure practices for low income people. The second Issa report also
contends that ACORN was a significant cause of the financial crises because it worked with
other groups to support the passage of the Federal Housing Enterprises Financial Safety and
Soundness Act which was signed into law by President Bush in 1992. The report alleges that
ACORN uses charitable funds collected by its tax exempt entities for political purposes, which is
illegal under US and state tax law.

On March 1, 2010, the Kings County, New York, District Attorney’s office announced that it
had completed an investigation into the video made at the ACORN office in Brooklyn and found
no criminal conduct.

T HE C OVERT R ECORDINGS M ADE BY O’K EEFE AND G ILES AT ACORN’S O FFICES

The recordings occurred in eight ACORN and ACORN Housing locations around the country:
Philadelphia, Baltimore, Washington, D.C., Brooklyn, Miami, Los Angeles, San Diego and San
Bernardino. Our investigation concerned the three California locations, specifically whether the
ACORN employees in the videos committed a crime under California law. As part of our
investigation, we reviewed the edited video segments released on the internet as well as the
complete and unedited recordings. A timeline detailing the O’Keefe-Giles covert recording of
ACORN employees is included as an attachment to this Report as well as a description of the
unedited videos from offices outside of California.

In each of ACORN offices they visited together, Giles posed as a prostitute fleeing an abusive
pimp, and O’Keefe posed as her boyfriend, trying to help her, and, in some instances, attempting
to benefit from the proceeds of the prostitution trade. Although O’Keefe is dressed in
stereotypical 1970s pimp garb in the opening and closing scenes of the videos released on the
internet, when O’Keefe visited each of the ACORN offices, ACORN employees reported that he

                                                8


       Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 11 of 29
was actually dressed in a shirt and tie.13 Also, contrary to the suggestion in the edited videos,
O’Keefe never stated he was a pimp. Although their story morphed over time, the couple
requested advice from ACORN employees related to Giles’ prostitution business, including
obtaining a mortgage, reporting income and taxes from the illicit business, avoiding law
enforcement scrutiny, smuggling young girls into the country to serve as prostitutes, and
obtaining documentation and voting privileges for them. Woven into the narrative and
conversations were tales of Giles’ flight from an abusive pimp and how the girls could be kept
safe from the pimp, albeit employed as prostitutes. O’Keefe wore a hidden camera and secretly
recorded audio and video of the conversations.

With regard to the San Bernardino recording, we attempted to interview ACORN employee
Tresa Kaelke, but she declined our requests. We did, however, obtain a copy of the affidavit she
gave to ACORN on September 15, 2009, as well as reports taken by the San Bernardino Police
Department. We also visited the San Bernardino ACORN office and spoke to employees who
oversee that office. With regard to the San Diego recording, we interviewed ACORN employees
Juan Carlos Vera and office head David Lagstein, as well as National City Police Department
Detectives Alejandro Hernandez and Steve Villariasa. We visited the ACORN office in National
City. We also obtained phone records from ACORN, Vera, and Detectives Hernandez and
Villariasa.

Summar y of Recor dings Made In Califor nia.
Los Angeles: Recor ded 08/17/09; Released 11/17/09.
On August 17, 2009, O’Keefe and Giles visited the ACORN and ACORN Housing offices in
Los Angeles. O’Keefe wore a hidden camera to secretly record audio and video of the visits.
(Unedited Los Angeles ACORN video.)

When the couple first visited ACORN’s office and inquired about the first time home buyer’s
program, ACORN employee Lavelle Stewart directed them to ACORN Housing. The ACORN
Housing offices were located in a separate building. O’Keefe and Giles drove to the ACORN
Housing offices and asked to speak with someone regarding qualifying for a first time buyer
home loan. Felix Harris agreed to speak with the couple briefly and explained that he was in the
middle of a meeting with clients. Harris spoke with the couple in the reception area of the office,
in front of the receptionist, other ACORN employees, and ACORN clients. (Unedited Los
Angeles ACORN video.)

O’Keefe and Giles told Harris that Giles was a prostitute and they wanted to buy a home in
which she and other girls could work. They were unable to tell their full story, however, because
Harris repeatedly cut them off and rushed them out of the office. Harris explained that anyone
could attend his seminars where he gave general information about applying for a home loan as a
first time buyer. Giles’ occupation as a prostitute would not prevent them from attending the
seminar. Harris explained that ACORN Housing does not provide loans directly to individuals.



13
  Photos of O’Keefe and Giles are attached. Because O’Keefe was holding the camera during filming, there is no
photographic record of his appearance during the interviews.

                                                      9


        Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 12 of 29
The organization merely teaches people how to fill out the application paperwork. He told them
they would need to prove income and a record of filing taxes. However, Harris said no bank
would fund the couple based on an illegitimate prostitution business and ACORN would not get
involved with an illegitimate prostitution business. (Unedited Los Angeles ACORN video.)

O’Keefe and Giles returned to the ACORN offices and spoke with Stewart again. The
conversation began at Stewart’s desk, which was inside a cubicle open to the remainder of the
office. This time, Giles told Stewart a lengthy story about her tragic life as a prostitute. Giles
said she was sold by a pimp in Miami to a pimp in Los Angeles, and that she was not dealing
well with the transition across the country, in part because the Los Angeles pimp was “extremely
abusive” and had pushed her down some stairs. She said she left the pimp to work on her own,
but the pimp began following her and she was afraid. O’Keefe claimed to be Giles’ boyfriend, a
law student who planned to run for political office. (Unedited Los Angeles ACORN video.)

Stewart walked O’Keefe and Giles out of the ACORN offices and down a hall to a door marked
“Program for Torture Victims.”14 Stewart opened the door and told Giles she should speak with
the people working there. She explained the program assists various types of victims and can
help abused people obtain housing and get their lives on track. O’Keefe said they would rather
speak to ACORN and continued the conversation with Stewart in the hallway outside the
Program for Torture Victim’s offices. (Unedited Los Angeles ACORN video.)

Giles told Stewart that the pimp planned to have twelve El Salvadoran girls aged 12 to 15 work
for him as prostitutes. Giles said she wanted to shield the girls from the pimp and wanted a
home to take them to. Although the girls would continue to work as prostitutes, she would
protect them. Stewart again suggested the couple consult the Program for Victims of Torture.
She explained that ACORN would not be able to help with their situation and did not provide
any services that the couple was looking for. (Unedited Los Angeles ACORN video.)

O’Keefe and Giles asked for advice on how to avoid getting caught for running a brothel.
Stewart suggested they look for housing in an area where people would not mind the presence of
prostitutes. O’Keefe stated that they would be running an “international sex business” and he
planned to use the money from the business to finance a future political campaign. When asked
her thoughts on that situation, Stewart told O’Keefe the couple needed to hook up with someone
“on the international sex business level” and that “ACORN doesn’t deal with that.” Giles
mentioned that she was thinking about setting up a “classy” prostitution business with a front of
a spa. Stewart said the couple needed to speak with people who work in the sex business, not
ACORN. Giles claimed that although she was a prostitute and wanted to carry on as a prostitute,
she was afraid to speak to others in the sex business. (Unedited Los Angeles ACORN video.)

Giles continued to portray herself as an abused prostitute desperate for help and pushed for any
advice. She said she wanted to save the El Salvadoran girls from being preyed upon and raped.
She claimed the pimp put a hit out on her and injured her by pushing her down the stairs.

14
   The Program for Torture Victims (PTV) is a non-profit organization located in Los Angeles. Its website states,
“PTV is a non-profit organization whose mission is to alleviate the suffering and health consequences of torture
through psychological, medical, and case management services to victims of state-sponsored torture.”
(http://www.ptvla.org/.)

                                                       10


         Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 13 of 29
Stewart, expressing sympathy for Giles, offered to do Giles a personal favor. She said she would
see if anyone she knew could provide advice on setting up and running the business, including
local pornography magnate Larry Flynt. O’Keefe asked if Stewart was going to judge them for
prostituting underage girls. Stewart explained that she would not judge them because underage
girls had been trafficked overseas for years, she was not involved in it, she could not control it,
and Giles said that she wanted to help the girls. Stewart was very complementary of Giles for
having the courage to try to escape her oppressor and help the El Salvadoran girls. She asked the
couple to contact her later that week for the results of her research. Toward the very end of the
conversation, O’Keefe asked if the conversation was “confidential” and Stewart responded that it
was. (Unedited Los Angeles ACORN video.)

On November 16, 2009, O’Keefe released an edited videotape of his conversation with Harris.15
On November 19, 2009, O’Keefe released an edited videotape of his conversation with
Stewart.16 The released recordings did not include all Giles’ statements regarding the abusive
pimp, her tragic life, and fear for the underage girls, or Stewart’s statements that ACORN could
not help.

San Ber nar dino: Recor ded 08/17/09; Released 09/15/09.

Later on August 17, 2009, O’Keefe, Giles, and a third person named Ryan17 visited the ACORN
offices in San Bernardino, California and spoke with Tresa Kaelke. O’Keefe was wearing a
hidden camera and recorded audio and some video of the conversation. Our investigation
disclosed that Kaelke was the receptionist at ACORN and was alone in the office at the time of
the visit. O’Keefe and Giles were seated just inside the office’s exterior door and Kaelke got up
from her desk at the end of the short hallway leading from the door to the interior office spaces,
and positioned herself so that the couple did not come into the office proper. (Unedited San
Bernardino video.)

O’Keefe and Giles told Kaelke that Giles was a prostitute from Miami and O’Keefe was her
boyfriend and a law student with political ambitions. Giles told Kaelke that she had an abusive
pimp and was trying to get away from him and set up her own prostitution business in California.
She said she knew of 12 El Salvadoran girls aged 12 to 15 that were shipped in for prostitution.
Although Giles reported that she planned to have the underage girls engage in prostitution for
her, she attempted to engender sympathy by explaining that she was saving them from a far
worse fate. Giles claimed the young girls were currently not paid or fed and were raped by the
pimp. She intended to ensure they were safe, not beaten, and received an education. To that
end, she and O’Keefe wanted to set up a prostitution business in San Bernardino with a front
business of a spa and were looking to buy a home for that purpose. They solicited advice on
running a prostitution business without being caught. O’Keefe claimed that he would eventually

15
  “The LA Story, Part III: ACORN Employee of the Year, Felix D. Harris”, at
http://biggovernment.com/2009/11/16/acornthe-la-story-part-iii-acorn-employee-of-the-year-felix-d-harris/.
16
  (“The LA Story, Part IV: Program for Torture Victims”, at http://biggovernment.com/2009/11/19/the-la-story-
part-iv-program-for-torture-victims/.
17
  During the undercover taping, Ryan went by the name Jeff. However, the transcript reflects that his true name is
Ryan. His full name is unknown.

                                                        11


         Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 14 of 29
use the money from the prostitution scheme to run for Congress. (San Bernardino Tr. 2-15, 23-
24, 30-31; Unedited San Bernardino video.)

Kaelke told police investigators that she realized that this was a scam and decided to play along.
(San Bernardino Police Report, Detective Baumgartner, dated September 15, 2009, at p. 1.)
Kaelke told O’Keefe and Giles that ACORN would not approve of their business or of her giving
them advice, but that she personally supported legalizing prostitution. (San Bernardino Tr. 2-3,
5, 14-15, 37.) She claimed Heidi Fleiss was a personal hero. She told them that she used to be a
prostitute and gave them tips on keeping the business a secret. She suggested they set up the
business as a massage parlor and sell vitamins as a cover. (San Bernardino Tr. at pp. 17-23.)
When they expressed concern that neighbors might notice the underage El Salvadoran girls, she
suggested they call the place a “group home.” (San Bernardino Tr. at p. 35.) When the group
was discussing the abusive nature of pimps, Kaelke said she had killed her abusive ex-husband.
She told a story about how she set up a self-defense claim by going to battered women shelters
before the murder. (San Bernardino Tr. 26-27.)

Kaelke has stated that none of her claims were true and she was playing along with what she
perceived as a joke. (San Bernardino Police Report, Detective Baumgartner, at p. 1.) At one
point during the conversation she said, “if I didn’t know better and I don’t but I would think this
is a total set up.” (San Bernardino Tr. 33.) Both of Kaelke’s former husbands are alive and have
reported to law enforcement that Kaelke never attempted to harm either of them. There is no
evidence that she ever engaged in prostitution. (San Bernardino Police Report, Detective
Baumgartner, at pp. 2-3; San Bernardino Police Report, Detective Carr, dated September 30,
2009, at p. 1-2.)

According to Kaelke, to continue the joke, Kaelke referred O’Keefe and Giles to her friend and
neighbor Jim Miller. She claimed the group should talk to him because he might have some
good ideas about their prostitution business. Kaelke thought Miller might find the group
amusing and explained the situation to him before introducing them. She led the group out of
ACORN’s offices and across the street to Miller’s home. (San Bernardino Tr. 36-37.) Miller is
not affiliated with ACORN.

Miller’s friend Kathleen was at the house. Kathleen is also not affiliated with ACORN. While
standing in front of Miller’s home, O’Keefe, Giles, Ryan, Kaelke, Miller, and Kathleen
discussed the possibility of a prostitution business in San Bernardino. Miller appeared to play
along with the joke and suggested the couple set up the business somewhere besides San
Bernardino because the city was not thriving economically. Kathleen told the couple they should
engage in a legal profession and return the young girls to their families. (San Bernardino Tr. 43-
58.) The conversation broke up and the group left Miller’s home.

Kaelke said she needed to return to work. She said goodbye to the couple outside the door to the
ACORN office building. O’Keefe and Giles never went back inside ACORN’s office. Our
investigation revealed that Kaelke locked the door to the office as she left for Miller’s. While
standing outside the office, Kaelke continued to joke around with the couple. She repeatedly
told them they were both sexy and told O’Keefe he resembled Princess Diana. When the couple
said they were worried Miller and Kathleen might tell someone about their crimes, Kaelke

                                                12


       Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 15 of 29
promised to threaten her neighbor’s lives to keep them silent. (San Bernardino Tr. 57-67.)
Again, Kaelke has since told authorities she was not serious.

O’Keefe released an edited videotape of the conversations with Kaelke on September 15, 2009.18
He also released an edited audiotape of the conversation with Miller but did not explain that
Miller was not an ACORN employee.

ACORN fired Kaelke shortly after the release of the recording.

San Diego: Recor ded 08/18/09; Released 09/17/09.

On August 18, 2009, at approximately 5:00 p.m., O’Keefe and Giles visited the ACORN office
in National City, California. Again, O’Keefe was wearing a hidden camera and recorded audio
and video of the visit. (Unedited San Diego ACORN Video, August 18, 2009.)

At the office, they spoke with ACORN employee Juan Carlos Vera. We determined that Vera
had been employed by ACORN for two to three years as a community organizer. The couple
told Vera they wanted information about the first time home buyers program offered by
ACORN. They went into Vera’s office, sat down, and began a conversation. (Interview with
Juan Carlos Vera, November 19, 2009.)

Vera was fiddling with his cell phone during the beginning of the conversation. O’Keefe and
Giles, apparently concerned that Vera was photographing or recording them, asked whether the
conversation would be kept confidential and Vera agreed.

O’Keefe and Giles gave Vera substantially the same background story that they presented in San
Bernardino. They told Vera that Giles was a prostitute and her pimp was bringing over twelve
girls aged 12 to 15 from El Salvador. (San Diego Tr. 4.) Giles claimed she wanted to save the
girls from the pimp because he was a “huge guy” and might abuse them. She told Vera the pimp
was “a really bad guy” who stole money from her. She believed the young girls would be safer
and more comfortable with her. (San Diego Tr. 5-6.) O’Keefe said he was Giles’ boyfriend and
a recent graduate from law school who wanted to pursue criminal defense. He later revealed that
he may use some of the money from the prostitute business to finance a political campaign. (San
Diego Tr. 7-8, 17, 22.) O’Keefe and Giles claimed they had a friend who had recommended
ACORN and they asked for advice regarding immigration and how to pull off their plan. (San
Diego Tr. 8-9.)

Vera listened to them tell their tale. (San Diego Tr. 5-8.) He explained that ACORN San Diego
would be offering seminars for first time home buyers. He told them they needed to apply for
the program in order to participate and that they needed to prove income and a past record of
paying taxes. (San Diego Tr. 9, 11-12, 15.) Although O’Keefe and Giles attempted to engage
Vera in a conversation about how to file fraudulent tax forms, Vera continued to discuss the first
time home buyers program and informed the couple that they had lawyers who would work with
them in the program. (San Diego Tr. 12-15.) Vera attempted to focus the conversation on the

18
   “ACORN Prostitution Scandal: California Here We Come!”, at http://biggovernment.com/2009/09/15/acorn-
prostitution-scandal-california-here-we-come/.

                                                  13


        Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 16 of 29
first time housing program, but O’Keefe and Giles pushed for advice on how to smuggle
underage prostitutes. (San Diego Tr. 19.)

Our investigation revealed that Vera speaks limited English. The language barrier, combined
with the couple’s peculiar story, left him confused over whether the couple was serious about
running a prostitution business and smuggling young girls into San Diego. He felt the couple’s
story was constantly changing and made little sense. At first Vera understood there was another
pimp running the business and Giles needed help. Then the story evolved in such a way that
Vera understood O’Keefe was actually the pimp. Vera felt something strange was going on and
was not sure if the situation was legitimate. (Vera Interview.)

Vera went along with the conversation in hopes of getting information from the couple that he
could provide to law enforcement in the event they were telling the truth. (Vera Interview.) He
asked when and where the girls would be smuggled into the country. (San Diego Tr. 19, 25.)
O’Keefe asked for advice about the best place to smuggle the girls in and Vera said Tijuana and
that Vera had contacts in Tijuana. Vera stated that he believed O’Keefe was asking whether it
was better to bring the girls in through the port in Tijuana or San Diego. He answered just to go
along with the conversation and obtain more information from them. He did not give the answer
any thought and does not have smuggling contacts. (Vera Interview.)

Vera had Giles write her telephone number and email on a piece of paper. (San Diego Tr. 21,
23.) He also gave them his cell phone number when O’Keefe asked for a contact number. (San
Diego Tr. 29.) He told them he would contact them the following day in hopes of getting rid of
the couple. (San Diego Tr. 24, 26; Vera Interview.) He took their information in order to
provide it to police. (Vera Interview.)

Giles forgot her sunglasses in Vera’s office and Vera brought the glasses to the couple in the
front stairwell of the office building. (Unedited San Diego ACORN Video.) Vera continued to
speak with Giles and O’Keefe and O’Keefe also recorded this portion of the conversation. Vera
asked Giles about her business. (Second San Diego Tr. 1-4; Vera Interview.) He told the couple
that ACORN was hosting an immigration event that Friday. (Second San Diego Tr. 6-7.) Vera
again told them that he would contact them the next day. He reassured them that they could trust
him and that he would not tell anyone about the substance of the conversation. Giles and
O’Keefe left a second time. (Second San Diego Tr. 4-7.)

Immediately after the couple left, Vera telephoned his cousin, Detective Alejandro Hernandez, at
the National City Police Department. He left a voicemail message for Detective Hernandez
stating that some “crazy people” were in his office providing information. Vera did not explain
the substance of the conversation and did not make reference to prostitution or human smuggling
on the message. He asked his cousin to call him back. (Interview with Vera; Vera Phone
Records, at p. 4 [reflecting a 2-minute call to Detective Hernandez’s cell phone at 6:40 p.m.];
Detective Hernandez Phone Records, at p. 132 [reflecting a call to voicemail at 6:45 p.m.].)

Later that day, Vera also reported the incident to fellow ACORN employee Cruz Acosta. Acosta
had been away from the office while the couple was present. Vera explained to him what
happened. Vera also reported the incident, either the same day or shortly thereafter, to Mar

                                               14


       Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 17 of 29
Murrillon, an ACORN board member. Vera told Murrillon that he had reported the incident to
the police. (Vera Interview.)

Vera eventually spoke with Detective Hernandez on August 27, 2009. He told Detective
Hernandez that a self-admitted prostitute had been to the office and was discussing human
smuggling. He did not know the exact location where the smuggling would take place.
Detective Hernandez said he would contact someone in law enforcement who dealt with that area
and get back to Vera. (Interview with Detective Alejandro Hernandez, October 8, 2009;
Detective Hernandez Phone Records, at p. 115 [reflecting 12-minute call between Vera and
Detective Hernandez on August 27, 2009 at 5:07 p.m.].) The next day, Detective Hernandez and
his partner, Detective Steve Villariasa, contacted Detective Mark Haas at the San Diego Police
Department. Detective Haas works with cases involving human smuggling. He said he would
need more information in order to work the case. (Detective Hernandez Interview; Interview
with Detective Steve Villariasa, October 8, 2009; Detective Villariasa Phone Records, at p. 86
[reflecting 4-minute call between Detectives Villariasa and Haas on August 28, 2009 at 7:44
a.m.].) Detective Hernandez called Vera and left a message stating that he had information for
him that might help. (Detective Hernandez Phone Records, at p. 115 [reflecting 1-minute call
between Detective Hernandez and Vera on August 28, 2009 at 10:48 a.m.].)

Vera attempted to acquire more information as Detective Hernandez had requested. He sent
O’Keefe and Giles an email at the address Giles had given him. The email asked them to call
him. A short time later, O’Keefe called Vera’s cell phone. O’Keefe said the girls would be
crossing in Tijuana, but did not give any other details. Vera told O’Keefe he would call him
back and hung up. Vera called Detective Hernandez in order to give him the information. (Vera
Interview.)

Several days passed and Vera played phone tag with Detective Hernandez. The first videos of
ACORN employees began to surface and Vera realized that O’Keefe and Giles had been acting.
He contacted Detective Hernandez on approximately September 11, 2009 and told him the whole
thing was a set up and to disregard it. (Vera Interview; Detective Hernandez Interview;
Detective Hernandez Phone Records, at p. 120 [reflecting a 12-minute call between Vera and
Detective Hernandez on September 11, 2009 at 6:28 p.m.].)

On September 17, 2009, O’Keefe released an edited videotape of his conversation with Vera.19

ACORN fired Vera the same day. (Lagstein Interview.)

The O’Keefe and Giles Recor dings Reveal that Some ACORN Employees Acted
Inappr opr iately, But Not Illegally.

The complete and unedited recordings made by O’Keefe and Giles establish that the four
California ACORN employees discussed with the couple their plan to conduct a prostitution
business, which they described to three of the employees as using captive underage girls who
were illegal immigrants. Despite the criminality of the hypothetical conduct discussed, none of

19
   ACORN Video: Prostitution Scandal in San Diego, CA at http://biggovernment.com/2009/09/17/acorn-video-
prostitution-scandal-in-san-diego-ca/

                                                   15


        Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 18 of 29
the California ACORN employees committed, solicited or conspired to commit any criminal
acts. Based on all the evidence now known, none of these employees said or did anything that
was, in light of all the circumstances, illegal. Because O’Keefe and Giles’s criminal plans were
themselves a ruse, one cannot be criminally complicit in those plans. In order to be liable as an
aider and abettor, the perpetrators (in this case, O’Keefe and Giles) must have actually
committed the planned or underlying crime. (See CALCRIM No. 401; People v. Perez (2005) 35
Cal.4th 1219, 1225.) Similarly, conspiracy culpability would require a finding that not only the
ACORN employee, but also O’Keefe and Giles (the coconspirators), intended to enter into an
agreement and intended to commit the target crime of that agreement. (CALCRIM No. 415;
People v. Vargas (2001) 91 Cal.App.4th 506, 551.)

Even if O’Keefe and Giles had truly intended to break the law, there is no evidence that any of
the ACORN employees had the intent to aid and abet such criminal conduct or agreed to join in
that illegal conduct. Aiding and abetting liability requires the aider and abettor (1) to know the
perpetrator intends to commit the crime and (2) to intend to aid and abet the perpetrator in
committing the crime. (People v. Perez, supra, 35 Cal.4th at p.1225.) Likewise, conspiracy
liability requires both the specific intent to agree and the specific intent to commit the elements
of the offense which is the object of the conspiracy. (People v. Vargas, supra, 91 Cal.App.4th at
p. 551.) It is this lack of intent which obviates any possible criminal liability. Additionally, there
is no evidence that any of the California ACORN employees did any act to further or promote
any of the criminal activity discussed with O’Keefe and Giles. (See People v. Campbell (1994)
250 Cal.App.3d 402, 409 [mere knowledge that a crime is being committed and failure to
prevent it is not sufficient to prove aiding and abetting]; People v. Vargas, supra, at pp. 551-552
[conspiracy liability requires one or more of the participants in the conspiracy commit an overt
act in furtherance of the conspiracy].) ACORN employees did not commit any crime in advising
O’Keefe and Giles to report and pay taxes on income earned from criminal activity because
income taxes apply to both legal and illegal activities. (James v. United States (1961) 366 U.S.
213.)

The San Bernardino ACORN employee, Kaelke, has stated that she knew or believed O’Keefe
and Giles’ story was a ruse, and there are objective facts which support her claim. Vera has
stated he intended to, and did in fact, contact law enforcement immediately after his conversation
with the couple. In Los Angeles, Felix Harris told O’Keefe and Giles that ACORN would not
get involved in a prostitution business but they were free to come to his workshop on loan
applications. The other Los Angeles employee, Stewart, also stated that ACORN could not help
them with their situation and walked them to a victim’s rights organization. Exhibiting
sympathy for Giles’ expressed fear of her abusive pimp, Stewart promised to try to contact Larry
Flynt or someone else in the “sex trade” to speak to O’Keefe and Giles. None of these
conversations constitute an overt act or intent to commit a crime. ACORN could determine that
the conduct of its employees in California was inappropriate, but that is an employment matter,
which does not rise to the level of a law enforcement or governmental concern.

Employees outside California made suggestions for disguising profits from the illegal enterprise
and for avoiding detection by law enforcement authorities. Clearly, the worst behavior was
exhibited by the Baltimore employees who advised on how to falsely report the profits of their
sex business and report underage prostitutes as “dependants.” To a somewhat lesser degree the

                                                 16


        Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 19 of 29
Washington, D.C. employees provided inappropriate advice, as did the employees in the
Brooklyn office.

Liability Under Califor nia Law for Making Cover t Recor ding of Confidential
Conver sation

California law generally prohibits the recording of confidential communications without the
consent of all participants where there is an objectively reasonable expectation that the
conversation is not being overheard or recorded. To meet the Governor’s request to investigate
ACORN, this Office needed the complete, unedited video and audio recordings made by
O’Keefe and Giles, who are not in California. O’Keefe and Giles agreed to produce the full
recordings if the Attorney General agreed not to prosecute them for violations of California’s
privacy laws. This Office determined that the fastest and most efficient means to comply with
the Governor’s request was to agree not to prosecute.

In light of this limited grant of immunity, we did not focus on the circumstances surrounding the
conversations to determine if the recordings themselves violated California law. Nevertheless,
we take this opportunity to note the legal principles governing clandestine recording of
conversations in California. Whether a recording of a conversation is unlawful depends on the
circumstances of the conversation and the expectations of the parties. In 1967, the California
Legislature adopted the Invasion of Privacy Act, codified at Penal Code sections 630 through
638. The Act is designed to protect the right of privacy by requiring the consent of all parties
before a confidential conversation is recorded. (Flanagan v. Flanagan (2002) 27 Cal.4th 766,
768-769 (Flanagan).) The eavesdropping and recording provision, section 632, provides that
any person who intentionally and without consent of all parties to a confidential communication
records such conversation is guilty of an alternate felony/misdemeanor. (Penal Code, § 632(a).)
A private cause of action also exists for any person injured by a violation of the Act.20 (Id., §
637.2.) Section 632 defines confidential communication to include “any communication carried
on in circumstances as may reasonably indicate that any party to the communication desires it to
be confined to the parties thereto.” (Id., § 632(c).) A communication made in a public place or
“in any other circumstance in which the parties to the communication may reasonably expect that
the communication may be overheard or recorded” does not qualify as a confidential
communication under the statute. (Id.) Confidentiality “appears to require nothing more than
the existence of a reasonable expectation by one of the parties that no one is ‘listening in’ or
overhearing the conversation.” (Flanagan, 27 Cal. 4th at pp. 772-773.) The fact that the subject
matter of the conversation might later be discussed with a third party has no bearing on a finding
of confidentiality under the statute. (Coulter v. Bank of America (1994) 28 Cal.App.4th 923,
929.) Although the Act contains exemptions for particular individuals or circumstances, no
exemption exists for filmmakers, the media, or journalists.

An application of these principles to the facts presented here strongly suggests that O’Keefe and
Giles’s violated state privacy laws and provides fair warning to them and others that this type of
activity can be prosecuted in California.

20
  Aggrieved parties are authorized by statute to bring a civil action for $5,000 or three times the amount of actual
damages. (Penal Code, § 632.7) We express no opinion as to whether ACORN or the videotaped employees may
have a private right of action against O’Keefe and Giles under § 637.2.

                                                        17


         Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 20 of 29
DISPOSAL OF DOCUMENTS AT THE SAN DIEGO ACORN O FFICE

On November 22, 2009, Andrew Breitbart hosted a three-hour show on Los Angeles’s KFI radio,
the largest radio station in the country, and had Derrick Roach as a guest. Roach is a licensed
private investigator in San Diego who ran unsuccessfully for the Republican nomination in the
California 79th Assembly District in 2008. In that interview, and in postings on Breitbart’s
website, Roach said that he had staked out ACORN’s National City office. On the evening of
October 9, 2009, Roach noticed ACORN employees discarding a large amount of documents in
the outside dumpster. Roach returned after dark, found the trash bin unlocked and removed
nearly 20,000 pages of documents. Roach and Breitbart characterized the documents as highly
sensitive and political. They stated that ACORN had disposed of the documents a few days after
the Attorney General’s announcement of his investigation of ACORN, suggesting that the
documents had been dumped in an effort to thwart that investigation.

On November 24, Roach held a press conference with the chairman of the Republican Party of
San Diego to announce the recovery of the documents, to condemn ACORN for its involvement
in a “massive data breach,” and to again suggest that the documents were dumped in an effort to
thwart the Attorney General’s investigation. ACORN’s California head organizer, Amy Schur,
explained that the documents had been disposed of as part of a clean-up of the San Diego office
to accommodate the installation of a phone bank. While acknowledging that some of the
documents contained sensitive private and personal information, Schur denied that there was any
connection between the dumping of the documents and the Attorney General’s investigation.
Our investigators had scheduled a site visit at the National City ACORN office on October 7,
2009 and visited that office on October 15. The Attorney General had not sought any documents
from ACORN before that time and did not plan to obtain any documents during the October 15
site visit.

On November 24, 2009, we interviewed Roach in our San Diego office. He was accompanied
by counsel and the Chairman of the San Diego Republican Party. Roach said that he returned to
the ACORN office on six to seven additional occasions between October 9 and November 20,
2009, and retrieved ACORN documents from the dumpster on three other occasions. Roach
advised that he had turned over documents to the San Diego District Attorney’s Office and
Representative Darrell Issa. The District Attorney’s Office advised us that they had no interest
in pursuing the matter. We obtained from Roach a digital copy of the documents he recovered.
Roach claimed that the documents showed an “illicit relationship” between ACORN and
Citibank. When pressed to explain, Roach stated that the dumping of the documents with the
mortgagor’s personal information was the “illicit” aspect to which he was referring. Roach also
claimed that the documents showed a possible Political Reform Act violation related to the
California Teachers Association (CTA). CTA paid ACORN to conduct voter registration in
2009 in connection Proposition 1B, but Roach claimed the documents suggested that ACORN in
fact conducted issue and measure advocacy on behalf of the CTA.

We reviewed the digital copy of the documents provided to us by Roach. We found
approximately 500 pages of documents which contained employee-related information, including
personal information related to twenty-two employees, such as I-9, W-4 and other IRS records
and tax returns, Social Security numbers and card copies, driver’s licenses, and copies of pay roll
stubs. The documents also included Citibank originated customer lists with addresses and
                                                18


       Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 21 of 29
contact information, some with land parcel and tax numbers. Among the documents were
hundreds of pages of ACORN membership information, including names, telephone numbers,
and e-mails addresses and direct deposit information. Some twenty-seven food stamp
applications and related information, such as Social Security numbers and other personal
financial information was also found among the documents. There were a number of documents
which related directly to the covert recordings made by O’Keefe and Giles and ACORN’s
response to the release of the recordings, but we determined that none of these documents was
relevant to this investigation.

The disposal by ACORN of documents containing sensitive personal information, without any
effort to protect this information, such as shredding, is probably a civil violation of California’s
“personal information” privacy provisions (Civ. Code, § 1798.80, et seq.) Under those laws, the
victims could sue for money damages if they were injured. The privacy laws do not provide for
criminal prosecution. We have given a copy of the documents to ACORN to notify the
individuals that their information has been compromised.

We also referred to the Fair Political Practices Commission the matter raised by Roach
concerning the payment and reporting by CTA regarding the April 2009 ACORN voter
registration/Proposition 1B effort. On December 30, 2009, the FPPC reported to the Attorney
General that it had reviewed the matter and determined that there is no evidence of a Political
Reform Act violation.

ALLEGATIONS OF ACORN VOTER R EGISTRATION F RAUD

Voter Fr aud Ver sus Voter Registr ation Fr aud.

The difference between individual voter fraud and voter registration fraud is important. Actual
individual voter fraud is rare because of the lopsided risk to reward ratio: there is almost no
benefit for an individual to risk a felony conviction, prison time, and a large fine just to cast one
vote among millions.21 The New York University School of Law has done an extensive study
regarding voter fraud, and found that allegations of voter fraud are almost always overstated, and
end up working as an impetus to new voter registration restrictions, which, in turn, end up
disenfranchising voters.22 “Overall, the disfranchisement of voters through antiquated voting
systems, errors, mismanagement of registration bases, and intimidation or harassment is a far
bigger problem today than traditional forms of election fraud.”23

21
   http://truthaboutfraud.org/pdf/TruthAboutVoterFraud.pdf, at p. 7 (“Fraud by individual voters is a singularly
foolish and ineffective way to attempt to win an election [since] [e]ach act of voter fraud in connection with a
federal election risks five years in prison and a $10,000 fine, in addition to any state penalties [which] in return . . .
yields at most one incremental vote. That single extra vote is simply not worth the price”).
22
   TruthAboutVoterFraud.pdf at p. 6 (citing interview of previous Republican political director for the state of Texas
who admitted that “requiring photo IDs could cause enough of a drop off in legitimate Democratic voting to add 3
percent to the Republican vote”).
23
   http://www.demos.org/pubs/Analysis.pdf at p. 2. In its analysis, Demos, a non-partisan public policy research
and advocacy organization, examined perhaps the most contested case of voter fraud in recent times: the Sanchez-
Dornan California congressional election in 1996. The final result showed Sanchez winning by just over 900 votes.
Dornan vigorously opposed the results, claiming a well-known Latino rights group had signed up illegal voters in an
effort, he argued, that may have led to “the first case in history where a congressional election was decided by non-
citizens.” (Id., at p. 12.) He brought a formal congressional challenge to the results. Ultimately, however, the

                                                           19


         Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 22 of 29
Voter registration fraud, on the other hand, occurs where false voter registration forms are
submitted to local registrars.24 Generally, voter registration fraud is caused by non-professional
canvassers who are motivated by some financial incentive to create fraudulent registration cards
for monetary gain, rather than to influence the outcome of an election.25 In 2009, Nevada
instituted a case against ACORN based on allegations that it offered financial incentives to
canvassers to turn in as many registration forms as possible, a violation of Nevada law. In
contrast, California has no law against offering financial incentives for the registration of new
voters.

Allegations of ACORN Voter Registr ation Fr aud in Califor nia

We spoke to Mark Loren, chief investigator for the Election Fraud Investigation Unit of the
California Secretary of State’s office (SOS). Mr. Loren’s unit is charged with investigating
alleged voter and election fraud cases that are generally referred by county registrars. The
current system filters fraudulent registrations by cross-checking the information on each card
with several other databases maintained by other agencies like the Department of Motor Vehicles
and the Social Security Administration. When fraud is suspected, it is referred to a law
enforcement agency.

Allegations of voter registration fraud against were raised in 2008 in San Diego County. The San
Diego County Registrar submitted to the SOS 62 registration cards turned in by ACORN and
Young Political Majors (YPM). The Registrar believed these cards were suspicious or possibly
fraudulent in some way.26 YPM is not affiliated with ACORN and was hired by the California
Republican Party to solicit voter registration and Republican Party membership. At the time the
ACORN recordings were made public, the SOS had opened cases on some of the cards
submitted by San Diego County, but for a multitude of reasons, had not focused its limited
resources to fully resolving the cases. Of the 62 suspicious cards submitted, 31 related to
multiple re-registrations not found to be fraudulent, and 24 were juvenile registrants that were
too young to vote. Of the remaining cards, three were submitted by YPM, leaving four
fraudulent cards collected by four different canvassers hired by ACORN. Due primarily to
resource restrictions, these types of cases would not normally warrant a significant amount of
investigation time. The SOS advised us of no other complaints of ACORN-related problems
from the 2008 election.

California Secretary of State (at the time, a Republican) determined that the voters who were investigated (and
whose ballots were apparently rejected) had “registered in error and not from criminal intent.” (Ibid.)
24
   http://truthaboutfraud.org/pdf/TruthAboutVoterFraud.pdf, at p. 20 (“it is extraordinarily difficult to find reported
cases in which individuals have submitted registration forms in someone else’s name in order to impersonate them at
the polls . . . [i]ndeed, we are aware of no recent substantiated case in which registration fraud has resulted in
fraudulent votes being cast”).
25
  TruthAboutVoterFraud.pdf at p. 20 (most registration fraud is based on canvassers seeking monetary reward, and
fake registration forms “actually defraud the voter registration drives, which compensate workers on the expectation
that their time will be spent registering new and eligible citizens; the worker herself is interested not in defrauding
the government, but in getting credit for work she didn’t do . . . [t]here are no reports that we have discovered of
votes actually cast in the names of such registrants”).
26
     http://www.signonsandiego.com/news/metro/20081016-1250-bn16acorn.html.

                                                         20


           Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 23 of 29
Once the ACORN recordings were made public, the SOS received requests from both the state
Republican Party and Assemblyman Martin Garrick regarding the status of the investigation.
Mr. Loren explained that the SOS was working with the San Diego District Attorney’s office to
refer the seven possibly fraudulent registrations for further investigation or prosecution. After
investigation, the District Attorney declined to prosecute.

According to the SOS, ACORN’s voter registration efforts are less disciplined and have more
quality control issues than other groups, resulting in substantially higher registration rejection
rates compared to other voter registration organizations. While only a small percentage of
rejected cards are actually judged fraudulent, the amount is still higher than for other groups.
ACORN acknowledged that in 2008 almost one-third of the 1.3 million new registration forms
turned in nationwide by ACORN were rejected “for a variety of reasons, including duplicate
registrations, incomplete forms and fraudulent submissions from low-paid field workers trying to
please their supervisors” and another third were address changes.

As noted, the investigation revealed four possibly fraudulent registration cards from ACORN in
California. There is no indication in any of the allegations against ACORN that fraudulent
registrations have led to any actual fraudulent votes, and, as discussed above, such fraudulent
votes would be unlikely.

ACORN COMPLIANCE AND GOVERNANCE AND CALIFORNIA FUNDS

A.    ACORN Was Delinquent in its Corporate Filings and Tax Reporting

The Attorney General has jurisdiction over charitable trustees doing business in California and
over funds raised for charitable purposes in California. All trustees, including charitable
corporations incorporated in, and foreign corporations doing business in California are required
to register and file annual reports with the Attorney General's Registry of Charitable Trusts.
(Government Code §12580 et seq.)

We searched the Registry database for ACORN and each of the over 160 entities we identified as
affiliates of ACORN. A total of nineteen entities were identified as operating in California, only
five of which were registered with the Registry. Of those five, only one was current in reporting
at the inception of our inquiry. Staff then searched the California Secretary of State database to
determine if any of the remaining fourteen entities were incorporated in, or registered to do
business in California. Of those fourteen, three were exempt from registration with the Attorney
General, one has since registered, and eight have surrendered corporate status in California or are
in the process of dissolution. Two entities, Wal-Mart Alliance for Reform Now, and Wal-Mart
Worker’s Association, remain unregistered in spite of delinquency notices, although we believe
these entities are controlled by Wayne Rathke and are no longer affiliated with ACORN. A chart
of these organizations and the status of each is attached to this report.

We contacted the California Franchise Tax Board regarding ACORN and whether it was current
in its tax filings and payments. The FTB advised us that ACORN had not filed its 2007 tax
return. The FTB is taking appropriate action.



                                                21


       Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 24 of 29
B.       ACORN Failed to Properly Account for Charitable Assets

Funds solicited for a specific purpose are restricted for use for the purpose stated in the
solicitation. (Business and Professions Code §17510.85.) In addition to addressing the
compliance issues discussed above, we sought information regarding ACORN, and the nineteen
entities identified as affiliates, to ascertain the scope of their activities in California. We
examined the nature and extent of policies and procedures in place to address board oversight
and governance, fiscal controls, and legal compliance, as well as training materials for staff and
volunteers. We also looked at whether any of the ACORN entities held assets in California in
trust for charitable purposes.

We discovered that ACORN solicited donations for victims of Southern California fires on its
national website.27 Any donations received in response to that solicitation would be restricted
for the stated purpose and ACORN is required to account for those funds. ACORN could not tell
us if any money was collected, how much was collected or how it was spent. The ACORN
representatives we contacted did not appear to understand that funds are restricted for the
specific purpose solicited. ACORN’s policies and procedures were inadequate to track the
collection and use of charitable funds. This Office reviewed information regarding funds
collected by ACORN during the relevant period as well as ACORN’s activities to aid the fire
victims. We received no complaints from donors to the wildfire solicitation. ACORN stated
that it raised little money and spent more than it raised. Documents obtained from ACORN did
not show substantial funds raised. Under these circumstances, further action is not a wise use of
the state’s limited resources.

C.       Diversion of Charitable Funds for Prohibited Purposes

Organizations exempt from taxation under IRC §501(c)(3) cannot engage in political activities
and donations are fully deductible to the donor. Those exempt under IRC §501(c)(4) may
engage in substantial lobbying, but cannot receive government grants and charitable contribution
deductions are not available to donors. An entity can incorporate as a nonprofit and choose not
to apply for an exemption under 501(c)(3) or (4). For non-exempt entities, donations are not tax
deductible for the donor, but there are no restrictions on the entities ability to engage in political
activities. A 501(c)(3) can pay a non-exempt entity for goods or services provided to the
501(c)(3). The tax codes prohibit use of tax exempt charitable funds for political purposes, but
do not prohibit a 501(c)(3) from being under common control with an entity that engages in
political activity. The tax codes do not prohibit a 501(c)(3) organization from contracting with a
non-exempt corporation for services, if the services are not political. A common structure for
charitable organizations is one entity organized as a tax exempt 501(c)(3) and another organized
as a 501(c)(4). It is also common for charities to “outsource” their accounting functions to a
nonprofit accounting company in order to lower their administration costs.

The Governor did not ask the Attorney General to investigate whether government or private
grants made to tax exempt ACORN entities were used for political activities in violation of
federal and state tax codes. The confusing structure of the ACORN entities and the lack of
appropriate internal policies and controls raise serious concerns about whether ACORN is

27
     See webpage from ACORN’s website on September 25, 2009, attached to this report.

                                                        22


           Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 25 of 29
misusing funds. In general, state agencies and private foundations that provide grants to
nonprofit entities audit the entities to ensure the funds are used in accordance with the purpose of
the grant. No California state agency has advised this Office of any suspected misuse of funds
by ACORN. Nor have we received complaints from any private foundation. We did not find
any evidence of misuse of funds in our investigation, but we did not conduct an audit of the
ACORN entities. The IRS and the Louisiana Attorney General’s Office are both investigating
ACORN’s finances. Devoting the significant resources needed for a duplicate investigation into
financial activities that are mostly out of state would not be a wise use of the state’s limited
resources, especially without allegations of financial misconduct by the agencies and foundations
supervising the use of their funds. We will continue to closely monitor the Louisiana and IRS
investigations for any evidence of violations of California law.

Representatives of ACCE, the newly formed entity that is replacing California ACORN, advised
us that the new organization will be structured as two separate entities. One is a nonprofit public
benefit corporation that is exempt from taxation under IRC §501(c)(3), and able to accept
charitable contributions. The second will be a nonprofit mutual benefit corporation that is
exempt under IRC §501(3)(4) and that may engage in political activities. ACCE also advised us
that it has engaged independent law firms, accountants and management consultants in
California to help it organize and has established an independent advisory council of community
leaders from throughout the state. Because they will be organized under California law, the
ACCE entities will be required to register and file annual reports with the Registry and be subject
to more oversight by this Office than an out of state entity such as ACORN.

C ONCLUSION

The video recordings evidence a serious and glaring deficit in management, governance and
accountability within the ACORN organization. It is both disturbing and offensive that ACORN
employees in different and far-flung offices were willing to engage in such conversations.
ACORN’s conduct suggests an organizational ethos at odds with the norms of American society.
Empowering and serving low- and moderate-income families cannot be squared with counseling
and encouraging illegal activities. This is particularly so given that ACORN received
government grant funds and the support of major charitable foundations and thousands of
members.

The edited O’Keefe videos released on the BigGovernment.com website portrayed ACORN as
an organization infested with employees committing crimes. However, the impression of
rampant illegal conduct created by the recordings at the various ACORN offices around the
country is not supported by the evidence related to the videos in California. Our investigation
revealed facts which were not reflected in the recordings. The San Diego employee’s answers
were influenced by his limited English and intent to contact the police. The San Bernardino
ACORN receptionist knew it to be a prank and made outrageous and false statements.

O’Keefe stated he was out to make a point and to damage ACORN and therefore did not act as a
journalist objectively reporting a story. The video releases were heavily edited to feature only
the worst or most inappropriate statements of the various ACORN employees and to omit some
of the most salient statements by O’Keefe and Giles. Each of the ACORN employees recorded
in California was a low level employee whose job was to help the needy individuals who walked

                                                23


       Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 26 of 29
in the door seeking assistance. Giles and O’Keefe lied to engender compassion, but then edited
their statements from the released videos. Would it have been best had each ACORN employee
simply refused to deal with the couple and shown them the door when their story came out? Of
course.

ACORN was not the criminal enterprise described by O’Keefe in his “Chaos for Glory”
statement – it did not receive billions in federal funds and did not control elections. ACORN is,
however, disorganized and its operations were far from transparent, leaving it vulnerable to
allegations of illegal activity and misuse of funds. Many of the ACORN employees lacked
appropriate training and ACORN did not comply with its own internal policies and procedures.
Unfortunately for ACORN, ACORN itself had undermined public confidence in the organization
before O’Keefe and Giles walked into the first ACORN office. By covering up Dale Rathke’s
embezzlement, keeping him as an employee and going after board members who sought to
rectify the situation, ACORN’s management damaged the organization.

The California chapter has broken away from ACORN and reorganized in California. A charity
operating in this state cannot avoid the law by changing its name. Criminal and civil liability
attach to the people who illegally manage a charity. At this time, however, we find no evidence
that would justify legal action against ACORN employees. The new ACCE will now be subject
to supervision by this Office and we will scrutinize its activities going forward to ensure
compliance with California law. This Office will continue to monitor the investigations in other
states and at the federal level for any further allegations related to ACORN’s activities in
California.




                                               24


       Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 27 of 29
                                ACKNOWLEDGEMENTS

Attorney General Brown acknowledges the substantial contributions of the following attorneys
                 and Special Agent to this investigation, and to this report:



                                      Belinda Johns

                             Senior Assistant Attorney General

                                Charitable Trusts Sections


                                     Gary W. Schons

                             Senior Assistant Attorney General

                                  Criminal Law Division


                                     Catherine Ysrael

                           Supervising Deputy Attorney General

                                 Consumer Law Section


                                     Peter Williams

                                 Deputy Attorney General

                                 Government Law Section


                                       Emily Hanks

                                  Deputy Attorney General

                                   Criminal Law Division


                                     Barbara Shakowski

                                       Special Agent

            Special Investigations Team, Bureau of Investigation and Intelligence





                                              1


      Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 28 of 29
                                   ATTACHMENTS



A.	 Letter from Governor Schwarzenegger requesting investigation dated September 16,
    2009.

B.	 Letter from Chief Deputy Attorney General James M. Humes to Governor
    Schwarzenegger dated September 25, 2009.

C.	 Timeline of Events Related to O’Keefe and Giles’ Covert Recording of Acorn
    Employees.

D.	 Summary of Recordings Made Outside of California

E.	 Photo of James O’Keefe.

F.	 Photo of Hannah Giles.

G.	 Chart of ACORN entities identified as doing business in California and registration status
    with the Attorney General’s Registry or Charitable Trusts.

H.	 Webpage from ACORN’s website on 9/25/2009 showing solicitation for victims of
    Southern California Wildfires.

I.	 San Bernardino Police Report by Detective Baumgartner dated 9/15/2009.

J.	 Affidavit of Trisha Kaelke dated September 15, 2009.

K.	 Articles of Incorporation and Bylaws of Alliance of Californians for Community
    Empowerment ("ACCE”).




                                            2


    Case 1:17-cv-00256-MR Document 43-6 Filed 01/22/19 Page 29 of 29
